       Case: 3:20-cv-01948-JGC Doc #: 11 Filed: 09/08/20 1 of 4. PageID #: 1022




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )         EXHIBIT J – Plaintiff
                                                                 Affidavits
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
Case: 3:20-cv-01948-JGC Doc #: 11 Filed: 09/08/20 2 of 4. PageID #: 1023




                                                                           640
Case: 3:20-cv-01948-JGC Doc #: 11 Filed: 09/08/20 3 of 4. PageID #: 1024




                                                                           641
Case: 3:20-cv-01948-JGC Doc #: 11 Filed: 09/08/20 4 of 4. PageID #: 1025




                                                                           642
